Order, Family Court, Bronx County (Sidney Gribetz, J.), entered on or about November 14, 2007, which adjudicated the subject child permanently neglected, terminated respondent mother’s parental rights, and committed custody and guardianship to petitioner agency and the Commissioner of the Administration for Children’s Services for the purpose of adoption, unanimously affirmed, without costs.
The determination of permanent neglect is supported by clear and convincing evidence that respondent failed to plan for the child’s future, despite diligent efforts by MercyFirst to encourage and strengthen the parental relationship (Social Services Law § 384-b [7] [a]). MercyFirst maintained frequent contact with respondent, ensured her participation in scheduled services, and facilitated her visits and contact with the child. Despite those meaningful agency efforts, respondent demonstrated a complete lack of insight regarding her parenting deficiencies and inability to provide the child with a safe and appropriate home (see Matter of Nathaniel T, 67 NY2d 838 [1986]). A preponderance of the evidence at the dispositional hearing supported the determination that the best interests of the child *614dictated termination of respondent’s parental rights, to facilitate adoption by the child’s foster mother, with whom she has developed a close relationship, and who has tended to her behavioral and developmental needs (see Matter of Taaliyah Simone S.D., 28 AD3d 371 [2006]). Concur—Gonzalez, P.J., Tom, Sweeny, Buckley and Acosta, JJ.